                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


TERENCE JOSE MANNING,                                   )
                                                        )
                                Plaintiff,              )
                                                        )
                        v.                              )               1:20CV8
                                                        )
DVA WELL PATH CORRECT CARE                              )
SOLUTIONS, et al.,                                      )
                                                        )
                                Defendants.             )


              MEMORANDUM OPINION AND RECOMMENDATION
                 OF UNITED STATES MAGISTRATE JUDGE

        This matter is before the Court upon a motion for summary judgment by Defendant

Danny Rogers.1 (Docket Entry 81.) Plaintiff Terence Jose Manning has not filed a response.

For the reasons stated herein, the Court will recommend that Defendant’s motion for

summary judgment be granted and that this action be dismissed.

I. BACKGROUND

        Plaintiff, a pro se prisoner proceeding in forma pauperis, initiated this action in the Eastern

District of North Carolina on December 23, 2019.2 (Compl., Docket Entry 1; see also Docket

Entry 2.) The case was then transferred to this district. (Docket Entries 3, 4.) Plaintiff’s

complaint raises claims against healthcare provider DVA Well Path Correct Care Solutions


        1
         Plaintiff incorrectly spelled this Defendant’s last name as “Rodgers” in the complaint. (See
Compl. at 3.) Based on his own affidavit, the correct spelling of this defendant’s last name is “Rogers.”
(See Docket Entry 83.) The undersigned will use the correct spelling herein.
        2
          The signature date on Plaintiff’s complaint is November 18, 2019, but the document was
filed with the Eastern District on December 23, 2019. (See Docket Entry 1 at 1, 10.)




      Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 1 of 22
(“Well Path”), Guilford County Sheriff Danny Rogers, and Well Path employee Tanya

Cabarrus-Dubois for inadequate medical care and unspecified constitutional violations

pursuant to 42 U.S.C. § 1983 arising from incidents occurring while he was housed as a pretrial

detainee at the Guilford County Detention Center (“GCDC”) in Greensboro, North Carolina.

(See generally Compl.) Defendant Well Path and Defendant Tanya Cabarrus-Dubois have

already been dismissed from this action. (See Docket Entries 67, 80, 88, 90.)

       Specifically, Plaintiff alleges that on July 30, 2019, he was escorted to an off-site

appointment with Dr. Kevin Haddix to have an “external fixture” taken out of his arm. (Id.

at 5.)3 Plaintiff states that he had previously been in a car accident during which he sustained

injuries to his arm. (Id.) At the appointment, Dr. Haddix allegedly informed Plaintiff that he

needed to return in six weeks for further evaluation and to set a date for surgery to insert an

artificial bone into Plaintiff’s wrist. (Id. at 5, 7.) Dr. Haddix also told Plaintiff that he should

not “use [his] right hand or do anything to put strain on it.” (Id. at 7.) Plaintiff states that he

made repeated inquiries to the medical staff at the jail between September and November

2019 to determine when his follow-up appointment with Dr. Haddix would occur. (Id. at 5-

6.) Plaintiff alleges that he wrote two sick call requests regarding the treatment of his wrist

without getting any response. (Id. at 6.)       He further alleges that he “verbally informed”

Defendant Rogers about the situation, but no actions were taken in response. (Id.) As of the

date that Plaintiff prepared his Complaint (November 18, 2019), he still did not know when

he would next be seen by Dr. Haddix. (Id.)


       3
         All citations in this recommendation refer to the page numbers at the bottom right-hand
corner of the documents as they appear in the Court’s CM/ECF system unless otherwise indicated.

                                                 2



      Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 2 of 22
       Plaintiff alleges that due to the delay in treatment, scar tissue began hardening in his

wrist, restricting its movement and causing him increasing pain. (Id. at 6-7.) He states that his

wrist and arm have shrunk because of the brace he wears constantly. (Id. at 7.) He alleges

further that other inmates have had to feed him because he was unable to do so himself and

“the nurses [at the jail] wouldn’t do it.” (Id. at 6.)

       In his complaint, Plaintiff indicates that he has not successfully filed a grievance

concerning his wrist. (Id. at 8.) He alleges that he has requested grievances related to his

medical care but has not been given one. (Id.) Plaintiff states that inmates only receive a

grievance “if the jail staff feels it’s a grievable offense.” (Id. at 7.) He specifically states that

he requested grievance on October 6, 2019 through the jail’s kiosk system but received no

response. (Id. at 8.)

       Defendant Rogers was served with a summons and a copy of the complaint in this

matter in March 2020. (See Docket Entries 7, 9.) Defendant Rogers filed an answer to

Plaintiff’s complaint on May 9, 2020 and an amendment thereto on May 19, 2020. (Docket

Entries 15, 18.) Following the completion of discovery, Defendant Rogers filed the foregoing

motion for summary judgement on March 15, 2021. (Docket Entry 81.) The Clerk of Court

issued a Roseboro letter4 to Plaintiff advising him of his right to respond to the motion for

summary judgement. (Docket Entry 87.) However, Plaintiff has not filed any response to

Defendant’s motion or otherwise communicated with the Court since December 3, 2020. (See

Docket Entry 62.)


       4
           This notice sent pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975) advises pro
se plaintiffs of their right to file responses to dispositive motions filed by defendants.


                                                  3



      Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 3 of 22
 I. DISCUSSION

       As an initial matter, because Plaintiff “fail[ed] to file a response [to Defendant’s motion

to dismiss] within the time required by [this Court’s Local Rules], the motion will be considered

and decided as an uncontested motion, and ordinarily will be granted without further notice.”

M.D.N.C. LR 7.3(k); see also Kinetic Concepts, Inc. v. ConvaTec Inc., No. 1:08CV918, 2010 WL

1667285, at *6-8 (M.D.N.C. Apr. 23, 2010) (unpublished) (analyzing this Court’s Local Rules

7.3(f), 7.2(a), and 7.3(k) and discussing authority supporting proposition that failure to respond

to argument amounts to concession). “Plaintiff’s status as a pro se litigant does not excuse his

inaction.” Simpson v. Hassan, No. 1:08CV455, 2014 WL 3547023, at *1 n.4 (M.D.N.C. July 16,

2014) (unpublished). Alternatively, as explained below, the Court should grant Defendant

Rodger’s motion for summary judgement on the merits.

       Summary judgment is appropriate when there exists no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Zahodnick

v. Int’l Bus. Machs. Corp., 135 F.3d 911, 913 (4th Cir. 1997). The party seeking summary

judgment bears the initial burden of coming forward and demonstrating the absence of a

genuine issue of material fact. Temkin v. Frederick County Comm’rs, 945 F.2d 716, 718 (4th Cir.

1991) (citing Celotex v. Catrett, 477 U.S. 317, 322 (1986)). Once the moving party has met its

burden, the non-moving party must then affirmatively demonstrate that there is a genuine

issue of material fact which requires trial. Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986). There is no issue for trial unless there is sufficient evidence favoring

the non-moving party for a fact finder to return a verdict for that party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 250 (1986); Sylvia Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 817


                                                 4



      Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 4 of 22
(4th Cir. 1995). Thus, the moving party can bear his burden either by presenting affirmative

evidence or by demonstrating that the non-moving party’s evidence is insufficient to establish

his claim. Celotex, 477 U.S. at 331 (Brennan, dissenting). When making the summary judgment

determination, the Court must view the evidence, and all justifiable inferences from the

evidence, in the light most favorable to the non-moving party. Zahodnick, 135 F.3d at 913;

Halperin v. Abacus Tech. Corp., 128 F.3d 191, 196 (4th Cir. 1997). However, the party opposing

summary judgment may not rest on mere allegations or denials, and a court need not consider

“unsupported assertions” or “self-serving opinions without objective corroboration.” Evans v.

Techs. Applications & Serv. Co., 80 F.3d 954, 962 (4th Cir. 1996); Anderson, 477 U.S. at 248-49.

       Defendant Rogers moves for summary judgment as to all of Plaintiff’s claims against

him. (Docket Entry 81 at 1.) In support of his motion for summary judgement, Defendant

Rogers incorporates his own affidavit and affidavits of Well Path physician Dr. Muhammad

Wasi Haq, Detention Captain C. Johnson, and Detention Officer M. Diehl, along with various

other exhibits, which will be described in further detail below. (See Docket Entries 82, 83, 84,

85 and exhibits.) Defendant Rogers argues that summary judgment is warranted for three

primary reasons: 1) Plaintiff failed to exhaust his administrative remedies; 2) to the extent that

Plaintiff’s complaint raises medical malpractice claims against Defendant Rogers, such claims

should be dismissed because Plaintiff failed to comply with the requirements of North

Carolina Rule of Civil Procedure 9(j), his allegations raise no genuine issue of material fact,

and Defendant Rogers is entitled to public officials’ and governmental immunity as to these

claims; and 3) Plaintiff has not demonstrated that Defendant Rogers, in either his official or




                                                5



      Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 5 of 22
individual capacity, was deliberately indifferent to Plaintiff’s serious medical needs. (See

generally Docket Entry 86.) The undersigned addresses each of these arguments below.

   A. Failure to exhaust administrative remedies

       First, Defendant Rogers argues that he is entitled to summary judgment as to all of

Plaintiff’s claims because Plaintiff did not exhaust his administrative remedies prior to filing

his lawsuit. (Docket Entry 86 at 7-9.) The Prison Litigation Reform Act (“PLRA”), 42 U.S.C.

§ 1997e(a), requires inmates to properly exhaust administrative remedies before filing civil

actions challenging the conditions of their confinement. See Woodford v. Ngo, 548 U.S. 81, 84

(2006); Moore, 517 F.3d at 725. The exhaustion requirement applies “to all inmate suits about

prison life, whether they involve general circumstances or particular episodes, and whether

they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002).

It is well-settled by now that Section 1997e’s exhaustion requirement is mandatory. See Jones

v. Bock, 549 U.S. 199, 211 (2007); see also Woodford, 548 U.S. at 90-91 (stating that the PLRA

requires “proper exhaustion,” which “demands compliance with an agency’s deadlines and

other critical procedural rules”); Anderson v. XYZ Correctional Health Servs., Inc., 407 F.3d 674,

676–77 (4th Cir. 2005) (citing Porter, 534 U.S. at 524).

       In support of his argument that Plaintiff failed to comply with the PLRA, Defendant

Rogers refers to the affidavits of Detention Captain C. Johnson and Detention Officer M.

Diehl, in addition to the attached copies of the Guilford County Sheriff’ Office’s Detention

Bureau General Orders, inmate handbook, and request forms submitted by Plaintiff. (See

generally Johnson Aff., Docket Entry 84; Diehl Aff. Docket Entry 85; Docket Entries 84-1, 84-

2, 85-1, 85-2, 85-3.)


                                                6



      Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 6 of 22
        According to Captain Johnson, who serves as one of the GCDC managers, the jail’s

“grievance policy is explained to inmates upon their arrival.” (Id. ¶¶ 1, 8.) All inmates are

informed that a copy of the inmate handbook is available for them to review upon request.

(Id.) Inmate Request Forms (“IRFs”) are available to inmates upon request or through the

jail’s kiosks. (Id. ¶ 10.) Jail officers attempt to resolve complaints informally first, but if the

resolution is not satisfactory to the inmate, the inmate may request an IRF and use that form

to request a grievance form. (Id. ¶ 11.) The formal grievance process begins with the filing of

a properly completed grievance form within three days of the incident or reasonable discovery.

(See id. ¶¶ 11-14.)

        In his affidavit, GCDC Detention Officer Diehl explains that one of his job

responsibilities is to serve as a records custodian for the jail’s inmate files, which contain

incident reports and any IRFs or grievances submitted by inmates. (Diehl Aff. ¶ 1.) Officer

Diehl also has access to inmate medical records but indicates that any requests submitted by

an inmate related to medical care are exclusively handled by Well Path employees. (Id. ¶ 6.)

        Upon review of the jail’s records between June 25, 2019 (the date Plaintiff arrived at

GCDC) and November 18, 2019 (the date Plaintiff signed his complaint), Officer Diehl

identified only two requests submitted by Plaintiff. (Id. ¶¶ 6-7.) First, on October 6, 2019

Plaintiff submitted a request regarding treatment of his wrist through the “Medical Records

JC” system and requested a grievance to address the problem within his medical request. (Id.

¶ 6.) Because Plaintiff submitted his request to “Medical Records JC,” it was directed to the

Well Path staff for resolution, not the general jail staff. (Id.) Second, on November 2, 2019,

Plaintiff submitted a request through the “Other JC” system complaining about delays in


                                                7



      Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 7 of 22
seeing Dr. Haddix for follow-up treatment on his wrist. (Id. ¶ 7; see also Docket Entry 85-1.)

Within his request for medical care, Plaintiff wrote “I need a grievance for this issue. . . .” (Id.)

However, a member of the jail staff resolved the complaint by directing Plaintiff’s request for

medical care to Well Path. (Id.)

       Upon review of all records associated with Plaintiff, Officer Diehl identified two IRFs

filed on November 25 and 26, 2019 (after Plaintiff’s complaint was filed). (Id. ¶ 8.) These

both concerned his inmate account and were resolved informally shortly thereafter. (Id. ¶ 10.)

In summary, Officer Diehl’s records indicate that Plaintiff did not submit an IRF requesting a

grievance form related to the content of his complaint at any point during the relevant time

period or otherwise file a formal grievance. (Id.)

       Thus, a review of the evidence demonstrates that Plaintiff did not properly exhaust his

administrative remedies prior to initiating this lawsuit.            In his complaint, Plaintiff

acknowledges that he did not file a grievance concerning his medical care. (See Compl. at 8.)

The affidavits of Captain Johnson and Officer Diehl, referencing the inmate handbook, clarify

that it is Plaintiff’s responsibility to submit an IRF requesting a grievance form to initiate the

formal grievance process. (See Johnson Aff. ¶ 11; Diehl Aff. ¶ 9; Docket Entry 85-3 at 27-28

(inmate handbook stating that if an inmate is dissatisfied with the informal resolution of a

complaint, he may request a grievance form by “submit[ting] an Inmate Request Form

requesting a grievance form, stating the matter to be grieved, and detailing how the inmate has

complied with the foregoing requirements”).) While Plaintiff appears to have made an

informal request for a grievance on two occasions, the record indicates that Plaintiff did not

follow the proper procedures for obtaining and filing a formal grievance, as required by the


                                                 8



      Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 8 of 22
PLRA. See Turner v. Clelland, No. 1:15CV947, 2016 WL 6997500, at *8 (M.D.N.C. Nov. 30,

2016), report and recommendation adopted sub nom. Turner, Jr. v. Clelland, No. 1:15CV947, 2017 WL

913630 (M.D.N.C. Mar. 7, 2017) (citing Woodford v. Ngo, 548 U.S. 81, 84 (2006)) (“[A]n inmate

must pursue each step of the established administrative procedure before filing a lawsuit.”).

Thus, Defendant Rogers’ motion for summary judgment should be granted for this reason

and for those that follow.

   B. Plaintiff’s medical malpractice claims

       1. North Carolina Rule of Civil Procedure 9(j)

       Next, Defendant Rogers argues that he is entitled to summary judgement to the extent

that Plaintiff’s complaint contains claims against him for medical malpractice under North

Carolina law because Plaintiff has not satisfied the certification requirements of North

Carolina Rule of Civil Procedure 9(j). (Docket Entry 86 at 9.) Indeed, claims sounding in

medical malpractice must comply with North Carolina Rule of Civil Procedure 9(j), which

requires a plaintiff to include in his complaint an assertion that that an expert reviewed the

medical care at issue and is willing to testify that the medical care did not comply with the

applicable standard of care. See N.C. R. Civ. P. 9(j). Failure to comply with Rule 9(j) is grounds

for dismissal. See Littlepaige, 528 Fed. App’x at 292; Boula v. United States, 1:11cv366, 2013 WL

5962935, at *2 (M.D.N.C. Nov. 7, 2013); Moore v. Pitt Cnty Mem. Hosp., 139 F. Supp. 2d 712,

713-14 (E.D.N.C.2001).

       The only exception to this rule is where “[t]he pleading alleges facts establishing

negligence under the existing common-law doctrine of res ipsa loquitur.” N.C. R. Civ. P. 9(j)(3).

“The doctrine of res ipsa loquitor applies when (1) direct proof of the cause of an injury is not


                                                9



      Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 9 of 22
available, (2) the instrumentality involved in the accident is under the defendant’s control, and

(3) the injury is of a type that does not ordinarily occur in the absence of some negligent act

or omission.” Alston v. Granville Health Sys., 727 S.E.2d 877, 879 (N.C. Ct. App. 2012) (citation

omitted); see also Muhammad v. United States, No. 5:11–CT–3126–FL, 2012 WL 3957473, at *6

(E.D.N.C. Sept. 10, 2012).

       Here, Plaintiff’s complaint contains no assertions regarding review of any of his

medical records by a medical professional or potential expert witness. (See generally Compl.)

Nor has Plaintiff alleged facts and circumstances that support the application of res ipsa loquitur

to his claim. (Id.) “Plaintiff’s status as a prisoner does not excuse his failure to comply with

Rule 9(j)’s pre-filing certification requirements.” Simmons v. Shelton, No. 1:13CV566, 2015 WL

2345593, at *4 (M.D.N.C. May 14, 2015) (citing Muhammad, 2012 WL 3957473, at *5 n.2).

Thus, Defendant Rogers’ motion for summary judgement should be granted to the extent that

Plaintiff’s complaint raises a claim for medical malpractice against him. See Hill v. United States,

No. 5:08-CT-3070-D, 2010 WL 3075495, at *15 (E.D.N.C. Aug. 5, 2010) (“Accordingly,

because [plaintiff] failed to comply with Rule 9(j) or plead facts to fall within the res ipsa loquitur

exception, the court grants [defendant’s] motion for summary judgment on plaintiff’s . . . claim

for medical malpractice.”).

       2. Merits of Plaintiff’s medical malpractice claim

       In addition, Defendant Rogers argues that setting aside the requirements of Rule 9(j),

the factual record refutes Plaintiff’s allegations of medical malpractice. (Docket Entry 86 at

10-11.) To succeed on a claim for medical malpractice in North Carolina, the plaintiff must

show: “(1) the applicable standard of care; (2) a breach of such standard of care by the


                                                  10



     Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 10 of 22
defendant; (3) the injuries suffered by the plaintiff were proximately caused by such breach;

and (4) the damages resulting to the plaintiff.” Gunter v. S. Health Partners, Inc., No. 1:16CV262,

2021 WL 1110238, at *8 (M.D.N.C. Mar. 23, 2021) (quoting Weatherford v. Glassman, 500 S.E.2d

466, 468 (N.C. 1998)). Plaintiff’s primary complaint is that he did not receive proper follow-

up medical care for his wrist injury. (See Compl. at 5-7.) Plaintiff alleges that at his visit with

Dr. Haddix on July 30, 2019, he was informed that he needed to return in six weeks for further

evaluation and to schedule surgery, but that the jail medical staff and Defendant Rogers

delayed in coordinating a second appointment, which negatively impacted his wrist. (Id.)

       In response to these allegations, Defendant Rogers has submitted the affidavit of Dr.

Muhammad Wasi Haq, who has been employed by Well Path as a physician since 2018 and

has treated Plaintiff and reviewed Plaintiff’s medical records. (Haq. Aff. ¶¶ 3-4, Docket Entry

82.) Dr. Haq acknowledges that Plaintiff suffered injuries to his arm during a car accident that

occurred before he was incarcerated. (Id. ¶ 5.) Dr. Haq confirmed that Plaintiff attended a

consultation with orthopedist Dr. Kevin Haddix on July 30, 2019. (Id. ¶ 10.) Following the

consultation, Dr. Haddix provided a summary of the visit and recommendations for follow

up to Plaintiff’s Well Path healthcare providers. (Id. ¶ 11.) Contrary to Plaintiff’s allegations,

Dr. Haddix’s report did not indicate that Plaintiff needed to return to his office for further

care in six weeks, nor did it recommend surgery. (Id. ¶ 13; see also Docket Entry 82-1

(“Consulting Physician’s Report” completed by Dr. Haddix on July 30, 2019).)                  The

recommendations that Dr. Haddix did make, including an MRI of Plaintiff’s left knee, were

promptly ordered by Well Path staff. (Haq. Aff. ¶¶ 14, 16.)




                                                11



     Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 11 of 22
        Dr. Haq examined Plaintiff on September 16, 2019. (Id. ¶ 17.) Plaintiff reported

stiffness in his wrist, but no acute pain. (Id.) To address the stiffness, Dr. Haq adjusted

Plaintiff’s medications. (Id.) Based on the results of the MRI of Plaintiff’s left knee, Dr. Haq

referred Plaintiff for another appointment with Dr. Haddix, which occurred on January 8,

2020 (after Plaintiff filed this lawsuit). (Id. ¶¶ 17-18.) Following that appointment, Dr. Haddix

completed another “Consulting Physician’s Report,” which indicated that Plaintiff’s wrist was

healing properly. (Id. ¶¶ 19, 21; see also Docket Entry 82-3.) Dr. Haddix did not recommend

further evaluation for surgery or otherwise schedule surgery for Plaintiff. (Id. ¶ 20.)

        In summary, Dr. Haq states that none of Plaintiff’s medical needs were ignored by Well

Path employees during the time period referenced in the complaint. (Id. ¶ 25.) On the

contrary, Well Path employees provided prompt medical care to Plaintiff on 75 occasions. (Id.

¶ 24.) Based on his education, experience, personal knowledge of Plaintiff’s medical history,

and a review of Plaintiff’s medical records, it is Dr. Haq’s opinion that the medical attention

Plaintiff received at GCDC “met all applicable standards of healthcare.” (Id. ¶¶ 25-28.)

        In his own affidavit, Defendant Rogers explains that the Guilford County Sheriff’s

Office contracts with Well Path to provide medical care to inmates housed at the GCDC.

(Rogers Aff. ¶¶ 3, 5, Docket Entry 83.) Defendant Rogers was not personally involved in

providing medical evaluations or medical care to Plaintiff, as this responsibility is delegated to

the medical professionals employed by Well Path. (Id. ¶ 6.) Based on his review of the Dr.

Haq’s affidavit, Defendant Rogers states that upon information and belief, “Plaintiff has

received and continues to receive the reasonable and necessary medical services to treat his

injuries.” (Id. ¶ 7.)


                                               12



     Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 12 of 22
       Thus, Defendant Rogers’ evidence rebuts any allegation by Plaintiff that Defendants

are liable for medical malpractice. Having not responded with any additional evidence,

Plaintiff has not met his burden of establishing that a genuine issue of material fact exists as

to whether to Defendants breached their duty of care to Plaintiff in their provision of medical

care. Considering the evidence described above, the undersigned recommends that Defendant

Rogers’ motion for summary judgement be granted as to any claim of medical malpractice

raised against him by Plaintiff’s complaint.

       3. Public official and governmental immunity

       Defendant Rogers’ final argument regarding Plaintiff’s medical malpractice claims is

that any such claims are barred due public official immunity (as to claims brought against

Defendant Roger in his individual capacity) and governmental immunity (as to claims brought

against him in his official capacity). (Docket Entry 86 at 11-13.) “In North Carolina, the

doctrine of public official immunity ‘protects public officials from individual liability for

negligence in the performance of their governmental or discretionary duties.’” White v. City of

Greensboro, No. 1:18CV969, 2021 WL 1258402, at *17 (M.D.N.C. Apr. 5, 2021) (quoting

Campbell v. Anderson, 576 S.E.2d 726, 730 (N.C. Ct. App. 2003). “[A] public official is entitled

to immunity from suit in his individual capacity unless he ‘engaged in discretionary actions

which were allegedly: (1) corrupt; (2) malicious; (3) outside of and beyond the scope of his

duties; (4) in bad faith; or (5) willful and deliberate.’” White v. City of Greensboro, 408 F. Supp.

3d 677, 705 (M.D.N.C. 2019) (quoting Smith v. Jackson Cnty. Bd. of Educ., 608 S.E.2d 399, 411

(N.C. Ct. App. 2005)).




                                                13



     Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 13 of 22
       To deny Defendant Rogers the protection of public official immunity at the summary

judgment stage, there must exist a genuine issue of material fact as to whether his actions were

corrupt, malicious, beyond the scope of his duties, in bad faith, or willful and deliberate. See

Campbell, 576 S.E.2d at 730. The record is devoid of any such evidence. Plaintiff’s sole

allegation against Defendant Rogers is that he “verbally informed” Defendant Rogers of the

inadequate medical care he was receiving and “no action was made” in response. (Compl. at

6.) Defendant Rogers does not recall ever having such a conversation with Plaintiff. (Rogers

Aff. ¶ 4.) Nor did Defendant Rogers receive a grievance or other correspondence relating to

Plaintiff’s medical care at GCDC. (Id.) Thus, Defendant Rogers is entitled to public official

immunity as to any medical malpractice claims brought against him in his individual capacity

and his motion for summary judgment should be granted as to those claims. See Campbell, 576

S.E.2d at 730 (“Where a complaint offers no allegations from which corruption or malice

might be inferred, the plaintiff has failed to show an essential of his claim, and summary

judgment is appropriate.”).

       Regarding Plaintiff’s claims against Defendant Rogers in his official capacity, “[i]n

North Carolina, governmental immunity serves to protect a municipality, as well as its officers

or employees who are sued in their official capacity, from suits arising from torts committed

while the officers or employees are performing a governmental function.” Schlossberg v. Goins,

540 S.E.2d 49, 52 (N.C. Ct. App. 2000). “This immunity is absolute unless a municipality has

consented to being sued or has otherwise waived its immunity.” White, 2021 WL 1258402, at

*39 (M.D.N.C. Apr. 5, 2021) (citing Schlossberg, 540 S.E.2d at 52). To overcome governmental

immunity, a plaintiff must allege waiver of immunity in the complaint. Paquette v. Cnty. of


                                              14



     Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 14 of 22
Durham, 573 S.E.2d 715, 717 (N.C. Ct. App. 2002). Here, Plaintiff failed to allege waiver of

immunity by Defendant Rogers. (See generally Compl.) Nor has he provided evidence of any

such waiver. Accordingly, governmental immunity bars Plaintiff’s medical malpractice claims

brought against Defendant Rogers in his official capacity, and Defendant Rogers’ motion for

summary judgment should be granted as to these claims for this additional reason. See Stokes

v. Harris, No. 1:10CV935, 2014 WL 5149222, at *11 (M.D.N.C. Oct. 14, 2014).

   C. Federal law claims

       Finally, Defendant Rogers argues that he is entitled to summary judgement as to the

federal law claims Plaintiff raises against him in his individual and official capacities. (Docket

Entry 86 at 13.) As a preliminary matter, while Plaintiff indicates that 42 U.S.C. § 1983 is the

legal basis for his lawsuit, his complaint does not specify a particular constitutional or statutory

violation. (See Compl. at 2, 5.) Considering Plaintiff’s status as a pretrial detainee (see Compl.

at 2), and because the factual allegations of Plaintiff’s complaint revolve around inadequate

medical treatment, the Court construes Plaintiff’s complaint as raising a claim for deliberate

indifference to a serious medical need in violation of the Fourteenth Amendment of the

United States Constitution. Shields v. Godfrey, No. 1:18CV602, 2021 WL 512459, at *5

(M.D.N.C. Feb. 11, 2021) (clarifying that deliberate indifference claims brought by pretrial

detainees are “evaluated under the due process clause of the Fourteenth Amendment, rather

than under the Eighth Amendment standard applicable to convicted prisoners”).

“Historically, the United States Court of Appeals for the Fourth Circuit has applied the same

analysis to Section 1983 deliberate indifference claims under the Fourteenth Amendment as

under the Eighth Amendment.” Durand v. Charles, No. 1:16CV86, 2018 WL 748723, at *11


                                                15



     Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 15 of 22
(M.D.N.C. Feb. 7, 2018), subsequently aff’d, 733 F. App’x 116 (4th Cir. 2018) (citing Young v. City

of Mount Ranier, 238 F.3d 567, 575 (4th Cir. 2001)).

       1. Plaintiff’s deliberate indifference claim against Defendant Rogers in his
          individual capacity

       Defendant Rogers argues that summary judgment should be granted as to Plaintiff’s

§ 1983 claims against him in his individual capacity. (Docket Entry 86 at 20.) “To establish

personal liability under § 1983 . . . the plaintiff must affirmatively show that the official charged

acted personally in the deprivation of the plaintiff’s rights.” Williamson v. Stirling, 912 F.3d 154,

171 (4th Cir. 2018) (internal quotation omitted). In other words, “the official’s own individual

actions must have violated the Constitution.” Id. (internal quotations omitted). Thus, to

succeed on a claim for deliberate indifference against Defendant Rogers, Plaintiff must

demonstrate that Defendant Rogers personally acted with “‘deliberate indifference’

(subjective) to [his] ‘serious medical needs’ (objective).” Iko v. Shreve, 535 F.3d 225, 241 (4th

Cir. 2008) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)).

       Regarding the objective component, a medical need is sufficiently serious if it “has been

diagnosed by a physician as mandating treatment or . . . is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.” Id. (internal quotations omitted).

As for the subjective component, a defendant is deliberately indifferent if they knew that an

inmate faced a risk of harm due to a serious medical need and the defendant’s “actions were

insufficient to mitigate the risk of harm to the inmate arising from [that] medical need[ ].” Id.

(emphasis and internal quotation marks omitted); see also Scinto v. Stansberry, 841 F.3d 219, 225

(4th Cir. 2016) (“To prove deliberate indifference, plaintiffs must show that the official knew



                                                 16



     Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 16 of 22
of and disregarded an excessive risk to inmate health or safety.”) (internal quotations omitted).

In addition,

           A plaintiff can also establish “a prima face case of deliberate
           indifference” where “‘a substantial risk of [serious harm] was
           longstanding, pervasive, well-documented, or expressly noted by
           prison officials in the past, and the circumstances suggest that the
           defendant-official . . . had been exposed to information concerning
           the risk and thus must have known about it.’” [Scinto, 841 F.3d at
           226] (brackets and ellipsis in original) (quoting Parrish ex rel. Lee v.
           Cleveland, 372 F.3d 294, 303 (4th Cir. 2004)) . . . . “[A] significant delay
           in the treatment of a serious medical condition may, in the proper
           circumstances,” constitute deliberate indifference.                Webb v.
           Hamidullah, 281 Fed. App’x 159, 166 (4th Cir. 2008). “A[
           constitutional] violation only occurs, however, if the delay results in
           some substantial harm to the patient. Thus, in order to defeat
           summary judgment on the delay issue, [a plaintiff i]s obligated to
           establish that the delay in his [treatment] caused him substantial harm
           . . . .” Id. at 166–67 (footnote omitted).

Durand, 2018 WL 748723, at *12.

       As Defendant Rogers properly argues, the record does not establish that he was ever

personally aware of Plaintiff’s medical needs. (Docket Entry 86 at 15.) In his affidavit,

Defendant Rogers explains that he “was not involved in providing medical care, medical

evaluations or medical services to Plaintiff.” (Rogers Aff. ¶ 6.) Inmate medical care at GCDC

is exclusively handled by the medical professionals employed by Well Path, the jail’s healthcare

subcontractor, such that Defendant Rogers would not have been apprised of the details of

Plaintiff’s treatment plan.    (Id.) As mentioned above, Plaintiff’s sole allegation against

Defendant Rogers as an individual is that Plaintiff verbally informed him about his medical

problems and Defendant Rogers took no action in response. (See Compl. at 6.) In his affidavit,

Defendant Rogers states that he does “not recall any personal contact or conversation with

the Plaintiff.   I never received any request for grievance, grievance form or other

                                                 17



     Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 17 of 22
correspondence from the Plaintiff regarding the medical services he received at [GCDC].”

(Rogers Aff. ¶ 4.) Plaintiff has presented no evidence to contradict Defendant Rogers’ sworn

statement. Thus, in the absence of any evidence showing that Defendant Rogers “knew of

and disregarded an excessive risk to [Plaintiff’s] health and safety,” Plaintiff has not established

the subjective component of his deliberate indifference claim against Defendant Rogers.

Scinto, 841 F.3d at 225. The undersigned is therefore unable to identify any constitutional

violation arising from Defendant Rogers’ personal actions.

       Furthermore, the evidence submitted by Defendant Rogers shows that Plaintiff’s

constitutional rights were not violated by any of the Well Path Defendants. According to Well

Path physician Dr. Haq, during the relevant time, Well Path addressed Plaintiff’s medical needs

on 75 occasions, and Plaintiffs concerns were “promptly addressed . . . within the applicable

standard of care timeframe.” (Haq. Aff. ¶¶ 24, 26.) Plaintiff’s primary allegation of delayed

medical treatment is that he did not receive a follow up appointment with Dr. Haddix to

evaluate his need for wrist surgery six weeks after his July 30, 2019 appointment. (See Compl.

at 5, 7.) However, the “Consulting Physician’s Report” sent by Dr. Haddix to the Well Path

staff following Plaintiff’s appointment did not order any follow up in six weeks or make any

mention of surgery. (Docket Entry 82-1.) Moreover, Plaintiff had another appointment with

Dr. Haddix on January 8, 2020 (after Plaintiff filed this lawsuit), and the report from that

appointment indicates that “everything looks stable” in reference to Plaintiff’s wrist. (Docket

Entry 82-3.) Thus, to the extent that Plaintiff’s claim is based on delays in the treatment of

his wrist, the record contradicts his allegations of delay and demonstrates that any delays he

perceived did not cause him substantial harm.


                                                18



     Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 18 of 22
       Even if constitutional violations had occurred because of the actions of the Well Path

Defendants, such violations would be insufficient to hold Defendant Rogers’ personally liable,

absent his personal knowledge and involvement in such deprivations. See Wright v. Collins, 766

F.2d 841, 850 (4th Cir. 1985) (“The doctrine of respondeat superior has no application under

[§ 1983].”). Defendant Rogers has explained that he is not personally involved in decisions

regarding Plaintiff’s medical treatment. (Rogers Aff. ¶¶ 4, 6.) And importantly, as explained

above, based on Plaintiff’s allegations and the evidence in the record, the undersigned has

determined that no violation of Plaintiff’s constitutional rights occurred at the hands of any

of the Defendants named in Plaintiff’s complaint. Thus, Defendant Rogers is entitled to

summary judgment as to any federal claims brought against him in his individual capacity. See

Williamson, 912 F.3d 154, 172 (4th Cir. 2018) (holding that because the defendant attested to

no personal involvement in the alleged injury and “there is no evidence to contradict

[defendant’s sworn statement[, plaintiff] thus falls short of establishing [defendant’s] personal

involvement in the alleged [constitutional] violations and [plaintiff’s] claims against [defendant]

must be rejected”).

       2. Plaintiff’s deliberate indifference claim against Defendant Rogers in his
          official capacity as Sheriff of Guilford County

       “[A] plaintiff may bring a Section 1983 action against governmental officials in their

official or representative capacity.” Santos v. Frederick Cty. Bd. of Comm’rs, 725 F.3d 451, 469

(4th Cir. 2013). “[T]hese official-capacity suits are ‘treated as suits against the [municipality].’”

Id. (alteration in original) (quoting Hafer v. Melo, 502 U.S. 21, 25 (1991)). Therefore, Plaintiff’s

official capacity claims against Defendant Rogers are claims against the Guilford County

Sheriff’s Office. See Parker v. Burris, No. 1:13CV488, 2015 WL 1474909, at *6 (M.D.N.C. Mar.

                                                 19



     Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 19 of 22
31, 2015), report and recommendation adopted, No. 1:13CV488, 2015 WL 2169148 (M.D.N.C. May

8, 2015) (“[A] suit against a sheriff in his official capacity constitutes a suit against a local

governmental entity, i.e., a sheriff’s office.”). Therefore, to succeed on his federal law claims

against Defendant Rogers in his official capacity, Plaintiff must establish that “the alleged

constitutional violations resulted from an official policy or custom of the Sheriff’s office.”

Evans v. Guilford Cnty. Det. Ctr., No. 1:13CV499, 2014 WL 4641150, at *3 (M.D.N.C. Sept. 16,

2014); see also Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (“[N]ot every deprivation of a

constitutional right will lead to municipal liability. Only in cases where the municipality causes

the deprivation ‘through an official policy or custom’ will liability attach.”) (quoting Carter v.

Morris, 164 F.3d 215, 218 (4th Cir. 1999)).

       “A policy or custom for which a municipality may be held liable can arise in four ways:

(1) through an express policy, such as a written ordinance or regulation; (2) through the

decisions of a person with final policymaking authority; (3) through an omission, such as a

failure to properly train officers, that ‘manifest[s] deliberate indifference to the rights of

citizens’; or (4) through a practice that is so ‘persistent and widespread’ as to constitute a

‘custom or usage with the force of law.’” Lytle, 326 F.3d at 471 (quoting Carter, 164 F.3d at

217)). Here, Plaintiff has not alleged that an official policy caused his injury, or that a failure

to train by the Guilford County Sheriff’s Office was the source of his harm. Plaintiff does not

demonstrate that Defendant Rogers had final policymaking authority with regard to any

particular policy. Nor does Plaintiff’s complaint make any mention widespread practices that

could constitute an official custom. As Defendant Rogers properly points out, the allegations

in Plaintiff’s complaint are limited to his individual situation. (See Docket Entry 86 at 19.)


                                                20



     Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 20 of 22
Thus, Plaintiff’s claim against Defendant Rogers in his official capacity fails. See Blackwell v.

Houser, No. 5:16-CV-67-FDW, 2017 WL 4684188, at *8 (W.D.N.C. Oct. 18, 2017)

(“Generally, the failure to allege a specific policy or custom is fatal to an official capacity claim

against a government unit[.]”), aff’d, 719 F. App’x 263 (4th Cir. 2018).

       Moreover, the undersigned has already determined that Plaintiff’s constitutional rights

were not violated by any of the Defendants named in his action. Indeed, “municipalities

cannot be liable under § 1983 without some predicate ‘constitutional injury at the hands of the

individual [state] officer.’” Waybright v. Frederick City, 528 F.3d 199, 203 (4th Cir. 2008) (quoting

City of L.A. v. Heller, 475 U.S. 796, 799 (1986)). Having found no underlying constitutional

injury, Defendant Rogers is not subject to liability in his official capacity. 5

       As a final matter, one of the last sections of Defendant Rogers’ brief in support of his

motion argues that to the extent that Plaintiff’s complaint alleges a violation of federal rights

based on the jail staff’s failure to provide him with a grievance (see Compl. at 8), such a claim

is without merit because Plaintiff “[did] not have a constitutional right to participate in

grievance proceedings.” (Docket Entry 86 at 20 (citing Booker v. South Carolina Dep’t of Corr.,

855 F.3d 533, 541 (4th Cir. 2017).) Indeed, the Fourth Circuit has clearly stated that “the

Constitution creates no entitlement to grievance procedures or access to any such procedure

voluntarily established by a state.” Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994). Thus, summary


       5
         Defendant Rogers has also argued that to the extent Plaintiff’s complaint requests relief in
the form of compensatory and punitive damages (see Compl. at 8), Defendant Rogers cannot be liable
for such damages in his official capacity. (See Docket Entry 86 at 21.) Indeed, compensatory and
punitive damages are both unavailable in official capacity suits brough pursuant to § 1983. See Biggs v.
Meadows, 66 F.3d 56, 61 (4th Cir. 1995)). Having recommended that Defendant Rogers’ motion for
summary judgment be granted as to all of Plaintiff’s claims, the undersigned need not address this
argument in further detail.

                                                  21



     Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 21 of 22
judgment should also be granted as to any claim Plaintiff’s complaint purports to raise based

on his alleged lack of access to the grievance process.

III. CONCLUSION

       Therefore, for the reasons stated herein, IT IS HEREBY RECOMMENDED that

Defendant Rogers’ motion for summary judgment (Docket Entry 81) be GRANTED, and

because all other Defendants have already been terminated, that this action be DISMISSED.



                                                   _____________________________
                                                              Joe L. Webster
                                                      United States Magistrate Judge

June 14, 2021
Durham, North Carolina




                                              22



     Case 1:20-cv-00008-CCE-JLW Document 91 Filed 06/14/21 Page 22 of 22
